

117 HR 4406 IH: Supporting Medicaid in the U.S. Territories Act of 2021
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4406IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Mr. Soto (for himself, Mr. Bilirakis, Mr. San Nicolas, Miss González-Colón, Mrs. Radewagen, Mr. Sablan, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XI and XIX of the Social Security Act to provide increased financial support to the territories under the Medicaid program, and for other purposes.1.Short titleThis Act may be cited as the Supporting Medicaid in the U.S. Territories Act of 2021.2.Extending the increased Federal medical assistance percentage and cap amounts for territories(a)Federal medical assistance percentage extension(1)In generalSection 1905(ff) of the Social Security Act (42 U.S.C. 1396d(ff)) is amended—(A)in paragraph (2), by striking 2021 and inserting 2026; and (B)in paragraph (3), by striking 2021 and inserting 2029.(2)Ensuring program integritySection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended—(A)in paragraph (7)(B)(i), in the matter preceding subclause (I), by striking 2021 and inserting 2026; and(B)in paragraph (8)(B), by striking 2021 and inserting 2026. (b)Cap amount extension(1)Puerto Rico(A)Ensuring increased cap amount in response to COVID–19Section 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended—(i)in paragraph (2)(A)(ii), by striking 2021 and inserting 2026; and(ii)in paragraph (6)—(I)in the header, by striking 2021 and inserting 2026; (II)in subparagraph (A)—(aa)in clause (i), by striking and at the end; and(bb)in clause (ii)—(AA)by striking fiscal year 2021 and inserting each of fiscal years 2021 and 2022; and (BB)by striking the period and inserting ; and; and(III)in subparagraph (B)—(aa)in clause (i), by striking 2021 and inserting 2026; and(bb)in clause (ii)(II), by striking 2021 and inserting 2026.(B)Extension of cap amount for other yearsSection 1108(g)(6)(A) of the Social Security Act (42 U.S.C. 1308(g)), as amended by subparagraph (A), is further amended by adding at the end the following new clause:(iii)for each of fiscal years 2023 through 2026, $2,719,072,000..(2)Other territories(A)Ensuring increased cap amounts in response to COVID–19Section 1108(g)(2) of the Social Security Act (42 U.S.C. 1308(g)(2)) is amended in each of subparagraphs (B)(iii), (C)(iii), (D)(iii), and (E)(iii), by striking fiscal year 2021 and inserting each of fiscal years 2021 and 2022.(B)Extension of cap amounts for other yearsSection 1108(g)(2) of the Social Security Act (42 U.S.C. 1308(g)(2)) is amended—(i)in subparagraph (B)—(I)in clause (i), by striking clause (ii) and inserting clauses (ii) through (iv); (II)in clause (ii), by striking and at the end; (III)in clause (iii), by adding and at the end; and (IV)by adding at the end the following new clause:(iv)for each of fiscal years 2023 through 2029, $126,000,000;;(ii)in subparagraph (C)—(I)in clause (i), by striking clause (ii) and inserting clauses (ii) through (iv); (II)in clause (ii), by striking and at the end; (III)in clause (iii), by adding and at the end; and (IV)by adding at the end the following new clause:(iv)for each of fiscal years 2023 through 2029, $127,000,000;;(iii)in subparagraph (D)—(I)in clause (i), by striking clause (ii) and inserting clauses (ii) through (iv); (II)in clause (ii), by striking and at the end; (III)in clause (iii), by adding and at the end; and (IV)by adding at the end the following new clause:(iv)for each of fiscal years 2023 through 2029, $60,000,000; and; and(iv)in subparagraph (E)—(I)in clause (i), by striking clause (ii) and inserting clauses (ii) through (iv); (II)in clause (ii), by striking and at the end; (III)in clause (iii), by adding and at the end; and (IV)by adding at the end the following new clause:(iv)for each of fiscal years 2023 through 2029, $84,000,000..(3)Modification of special rule for calculation of cap amounts for certain yearsSection 1108(g)(2) of the Social Security Act (42 U.S.C. 1308(g)(2)) is amended, in the matter following subparagraph (E)—(A)by striking fiscal year 2021 and inserting fiscal year 2029 (or, in the case of Puerto Rico, fiscal year 2026);(B)by striking through 2021 and inserting through 2029 (or, in the case of Puerto Rico, 2026); and(C)by striking each such subparagraph and inserting subparagraph (A) and any of clauses (ii) through (iv) of subparagraphs (B) through (E). (c)Application of asset verification program requirements to Puerto RicoSection 1940 of the Social Security Act (42 U.S.C. 1396w) is amended—(1)in subsection (a)—(A)in paragraph (3)(A), by adding at the end the following new clause:(iii)Implementation in Puerto RicoThe Secretary shall require Puerto Rico to implement an asset verification program under this subsection by the end of fiscal year 2024.; and(B)in paragraph (4)—(i)in the paragraph heading, by striking Exemption of territories and inserting Exemption of certain territories; and(ii)by striking and the District of Columbia and inserting , the District of Columbia, and Puerto Rico; and(2)in subsection (k)—(A)in paragraph (1)—(i)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margins accordingly;(ii)in the matter preceding clause (i), as so redesignated—(I)by striking beginning on or after January 1, 2021; and (II)by striking for a non-compliant State shall be reduced— and inserting the following:for—(A)a non-compliant State that is one of the 50 States or the District of Columbia shall be reduced—;(iii)in clause (iv), as so redesignated, by striking the period at the end and inserting ; and; and(iv)by adding at the end the following new subparagraph:(B)a non-compliant State that is Puerto Rico shall be reduced—(i)for calendar quarters in fiscal years 2025 and 2026, by 0.12 percentage points;(ii)for calendar quarters in fiscal year 2027, by 0.25 percentage points;(iii)for calendar quarters in fiscal year 2028, by 0.35 percentage points; and(iv)for calendar quarters in fiscal year 2029 and each fiscal year thereafter, by 0.5 percentage points.; and(B)in paragraph (2)(A), by striking or the District of Columbia and inserting the District of Columbia, or Puerto Rico.(d)Extension of reporting requirementSection 1108(g)(9) of the Social Security Act (42 U.S.C. 1308(g)(9)) is amended—(1)in subparagraph (A), by striking 2021 and inserting 2029; and(2)in subparagraph (B)(i), by inserting or by reason of the amendments made by section 2 of the Supporting Medicaid in the U.S. Territories Act of 2021 before the period at the end.(e)Puerto Rico program integritySection 1108(g)(7)(A) of the Social Security Act (42 U.S.C. 1308(g)(7)(A)) is amended—(1)in clause (iii), in the header, by inserting reporting after reform; and(2)by adding at the end the following new clauses:(v)Core set reporting compliance reportNot later than October 1, 2022, Puerto Rico shall submit to the Chair and Ranking Member of the Committee on Energy and Commerce of the House of Representatives and the Chair and Ranking Member of the Committee on Finance of the Senate a report outlining steps being taken by Puerto Rico to reach compliance with the reporting requirements described in section 1139A(a)(4)(B) and section 1139B(b)(5)(C) and describing what further actions are needed by Puerto Rico in order to comply with such requirements with respect to annual State reports under section 1139A(c) and State reports under section 1139B(d)(1) beginning with fiscal year 2024.(vi)Contracting and procurement oversight lead requirement(I)In generalNot later than 6 months after the date of the enactment of this clause, the agency responsible for the administration of Puerto Rico’s Medicaid program under title XIX shall designate an officer (other than the director of such agency) to serve as the Contracting and Procurement Oversight Lead to carry out the duties specified in subclause (II).(II)DutiesNot later than 60 days after the end of each fiscal quarter (beginning with the first fiscal quarter beginning on or after the date that is 1 year after the date of the enactment of this clause), the officer designated pursuant to subclause (I) shall, with respect to each contract described in clause (iii) with an annual value exceeding $150,000 entered into during such quarter, certify to the Secretary either—(aa)that such contract has met the procurement standards identified under any of sections 75.327, 75.328, and 75.329 of title 45, Code of Federal Regulations (or successor regulations); or(bb)that extenuating circumstances (including a lack of multiple entities competing for such contract) prevented the compliance of such contract with such standards.(III)PublicationThe officer designated pursuant to subclause (I) shall make public each certification containing extenuating circumstances described in subclause (II)(bb) not later than 30 days after such certification is made, including a description of, and justification of, such extenuating circumstances.(IV)Review of complianceNot later than 2 years after the date of the enactment of this clause, the Inspector General of the Department of Health and Human Services shall submit to Congress a report on the compliance of Puerto Rico with the provisions of this clause..